       Case: 1:21-cv-00195-JRA Doc #: 6 Filed: 03/16/21 1 of 1. PageID #: 30




                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION


MARGARET HILLEBRECHT,                         ) CASE NO. 1:21CV195
                                              )
       Plaintiff,                             ) JUDGE JOHN R. ADAMS
                                              )
    -vs-                                      )
                                              ) MEMORANDUM OF OPINION
COMMISSIONER                                  ) AND ORDER
OF SOCIAL SECURITY,                           )
                                              )
       Defendant.                             )


       On January 27, 2021, the Magistrate Judge in this matter submitted a report and

recommendation (Doc. 26) recommending that the Court deny Plaintiff’s motion to proceed in

forma pauperis (Doc. 3).

       Fed. R. Civ. P. 72(b) provides that the parties may object to a report and recommendation

within fourteen (14) days after service. No objections have been filed. Any further review by this

Court would be a duplicative and inefficient use of the Court’s limited resources. Thomas v. Arn,

728 F.2d 813 (6th Cir. 1984); Howard v. Sec’y of Health and Human Servs., 932 F.2d 505 (6th

Cir. 1991); United States v. Walters, 638 F.2d 947, 949-50 (6th Cir. 1981).

       Accordingly, the report and recommendation of the Magistrate Judge is hereby adopted.

Plaintiff’s motion to process in forma pauperis (Doc. 3) is DENIED. Plaintiff shall pay the full

filing fee of $402 within fourteen (14) days of this order or the matter shall be dismissed.

       IT IS SO ORDERED.

Dated: March 15, 2021                                 /s/ John R. Adams_______________
                                                      JOHN R. ADAMS
                                                      UNITED STATES DISTRICT JUDGE
